Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-7, 10-12, 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weng et al. (CN 109756808A using US 2020/0195031 as a translation; note that paragraph numbers cited in the rejection are from the CN reference and may not correspond exactly with paragraph numbers of the US reference) 
Regarding claim 1, Weng discloses a system, comprising:
an earpiece (wireless earphone 20) that comprises a
rechargeable earpiece power source (rechargeable battery
VBAT);
a case that is configured to interface with the earpiece in an earpiece
power source charging configuration and comprises a case power
source (12) that is configured to recharge the earpiece power source
(charging box l0); and
a detection circuit that is located in part in the earpiece and in part in the
case (Fig. 1) and comprises at least one earpiece electrical contact
that is configured to electrically couple to at least one case electrical
contact when the earpiece is interfaced with the case in the earpiece
power source charging configuration (POWERIN-POWEROUT-pins,
GND1-GND2-pins), wherein the detection circuit is configured to
detect, using the earpiece and case electrical contacts (Fig. 1-3),
whether the earpiece is interfaced with the case in the earpiece power
source charging configuration (paragraph [0056]: detection
of the transition from not interfaced to interfaced
at time instant t1: not-interfaced: POWEROUT voltage
higher than VR1, comparator Cl outputs a high level;
interfaced: POWEROUT voltage lower than VR1,
comparator Cl outputs a low level), even if one of the
earpiece power source (the operation described above

and the case power source does not have power (paragraph
[0059]: when voltage of the power supply 12 is lower
than the second voltage threshold (less than the
first voltage threshold), not only the output of the
DC-DC module 11 is turned off, but the power supply
12 stops supply the rest of the circuit, and control
the first switch S1 to be turned on. In order to
enable the wireless headset 20 to more accurately
detect the electrical connection between the wireless
headset 20 and the charging box 10, when the second
control module 22 detects the electrical output from
the second comparison module C2, when the level
transitions from a high level to a low level, the
second control module 22 modifies the value of the
switch flag to be on, and then controls the second
switch S2 to close according to the value of the
switch flag (which is on at this time), and then
detects according to the output level of the second
comparison module C2, the second control module 22
determines the electrical contact relationship
between the wireless earphone 20 and the charging box
10 at this time according to the output level of the

this applies also to the case when power source 12 is
depleted).
Regarding claim 2, Weng discloses the system of claim 1 wherein the earpiece is configured to be located
in an ear of a user ( earphone 20).
Regarding claim 5, Weng discloses the system of claim 1 wherein the detection circuit comprises circuitry
in the earpiece that is configured to detect when the earpiece is
interfaced with the case in the earpiece power source charging
configuration (paragraph [0057]: "For the wireless
headset 20, the voltage I1*R2 at the non-inverting
input terminal of the second comparison module C2 (as
shown in FIG. 2, the voltage drops to U3 at time t3)
is greater than the voltage at the inverting input
terminal (i.e., the second reference voltage VR2)
Therefore, the second comparison module C2 outputs a
high level. Based on this, when the second control
module 22 detects that the second comparison module
C2 outputs a high level and the value of the switch
flag is off, the second control module 22 determines
that the wireless headset 20 is still electrically
connected to the charging box 10.).
Regarding claim 6, Weng discloses the system of claim 5 wherein the earpiece further comprises circuitry
that is configured to disable predetermined earpiece functionality after
the detection circuitry in the earpiece detects when the earpiece is
interfaced with the case in the earpiece power source charging
configuration (paragraphs [0056] - [0057]: when earphone 20
connects to charging box 10, C2 outputs a high level
to the second control module, and when the switch
flag is off, then it is determined that the earphone
is connected to charging box 10, and charging module
21 is turned on, charging case charges thus the
earphone battery via elements 23 and 21; as the
battery voltage VBAT approaches its full value, then
the current detecting unit 111 of the wireless
headset 20 detects that the charging current flowing
into the charging module 21 is less than a certain
threshold, and the second control module 22 controls
the charging module 21 to be turned off: said turning
off corresponds e.g. to said disabling).
Regarding claim 7, Weng discloses the system of claim 5 wherein the circuitry in the earpiece that is
configured to detect when the earpiece is interfaced with the case in the
earpiece power source charging configuration comprises circuitry for

connection of the case power source to the earpiece (Fig. 1-3:
voltage at the non-inverting input terminal of the
second comparison module C2).
Regarding claim 10, Weng discloses the system of claim 1 wherein the detection circuit comprises circuitry
in the case that is configured to detect when the earpiece is interfaced
with the case in the earpiece power source charging configuration ( see
references provided in claim 1).
Regarding claim 11, Weng discloses the system of claim 10 wherein the circuitry in the case that is
configured to detect when the earpiece is interfaced with the case in the
earpiece power source charging configuration, is configured to connect
the case power source to the earpiece to cause a change in state of an
earpiece circuit element (e.g. state of any of comparator
C2, second control module 22, switch S2, and current
source 2 4), wherein the circuitry in the case is configured to detect
the change in state of the earpiece circuit element as an indication that
the earpiece is interfaced with the case in the earpiece power source
charging configuration (e.g., when earphone 20 is attached
to charging box 10, voltage POWEROUT is applied to
resistor R, current flows through said resistor, and
a change in resistor voltage is detected by

Regarding claim 12, Weng discloses the system of claim 10 wherein the detection circuitry further comprises
a variable voltage source in the earpiece that is configured to receive
power from the case power source (Fig. 1: comparator C2 may
be regarded as a variable voltage source located in
the earpiece and being configured to be supplied also
by the charging case 12).
Regarding claim 14, Weng discloses the system of claim 1 wherein circuitry in the case ( 1 o) is configured
to provide power from the case power source ( 12) that is used to both
power the circuitry in the earpiece ( 2 o) that is configured to detect
when the earpiece is interfaced with the case in the earpiece power
source charging configuration ( see references provided in
claim 1) , and to recharge the earpiece power source (VBAT) .
Regarding claim 15, Weng discloses the system of claim 1 wherein the detection circuit comprises at least
four sets of contacts comprising at least four external contacts on the
earpiece that are configured to electrically connect with at least four
contacts inside of the case (Dl discloses rather two external
contacts in earpiece 20 and the corresponding two
external contacts in the charging box 10).
Regarding claim 16, Weng discloses the system of claim 15 wherein a first set of contacts electrically connects ground potentials of the case and the earpiece, a second set of contacts electrically connects the case power source to the earpiece power source, a third set of contacts is used by the earpiece circuitry to determine when the earpiece is interfaced with the case in the earpiece power source charging configuration, and a fourth set of contacts is used by the case circuitry to determine when the earpiece is interfaced with the case in the earpiece power source charging configuration (Fig. 1).
Regarding claim 17, Weng discloses the system of claim 1 wherein the detection circuit comprises two sets
of contacts, wherein a first set of contacts electrically connects ground
potentials of the case and the earpiece, and a second set of contacts is
configured to be used by the case circuitry to determine that the
earpiece is interfaced with the case in the earpiece power source
charging configuration (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weng in view of Zhang  (US 10904673 B1)
Regarding claim 3, Weng discloses the system of claim 1.
Weng is not relied upon to disclose wherein the earpiece comprises a hearing aid.
In a similar field of endeavor, Zhang discloses wherein the earpiece comprises a hearing aid (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the earpiece comprises a hearing aid, the motivation being to improve hearing (¶3, col. 1, lines 18-25).
Regarding claim 4, Weng discloses the system of claim 1.
Weng is not relied upon to disclose wherein the case is configured to contain the earpiece in a substantially closed case interior volume.
In a similar field of endeavor, Zhang discloses wherein the case is configured to contain the earpiece in a substantially closed case interior volume.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the case is configured to contain the earpiece in a substantially closed case interior volume, the motivation being to use a configuration in which it is possible to carry around the earpiece, which is convenient to the user (bstx7, col. 2, line 1-4).

Allowable Subject Matter
Claim 18, 19 allowable over the prior art of record.
Claim 8, 9, 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regard to claim 18, the prior art of record alone or in combination fails to teach or suggest the combination of the limitations of claim 18 because:
The closest prior art of record, Weng, teaches a system (Fig. l),comprising:
[an earphone 20] 
of a user, and comprises a rechargeable hearing aid power source
(VBAT);
a case (10) that is configured to interface with the [earphone] 

wherein the [earphone] 

placed in the charging box 10 for charging"; however
a closed volume is not mentioned in D1), wherein the case
comprises a case power source (12) that is configured to recharge the
[earphone] 
a detection circuit (Fig. 1-3) that is located in part in the [earphone]


contacts in each of the charging box 10 and earphone
20) 


wherein the detection circuit is configured to detect, using the
[earphone] 


[earphone] 
not have power (see references provided in claim 1);
wherein
a first set of contacts electrically connects ground potentials of the case
and the [earphone] 
a second set of contacts electrically connects the case power source
(12) to the [earphone] 
POWERIN contacts),
a 
determine when the [earphone] 
the [earphone] 
(POWERIN contact is used for this purpose), and
a 
the [earphone] 

is used for this purpose; the second and third sets
of contacts are rather comprised in the second set);
wherein the detection circuit comprises circuitry in the [earphone]

is interfaced with the case (10) in the [earphone] 
source charging configuration (see references provided in

the [earphone] 

provided in claim 1) by connecting the case power source ( 12)
to the hearing aid to cause a change in state of a [earphone] 
circuit element and detecting the change in state of the [earphone]


configuration (see references provided in claim 11); and
wherein the [earphone] 
configured to disable predetermined [earphone] 
after the detection circuitry in the hearing aid detects when the
[earphone] 

provided in claim 6) .
Additionally, the prior art of record does not make obvious the combination of the above limitations that Weng fails to teach in combination with the rest of the limitations of the claim.
In regard to claim 19, the prior art of record alone or in combination fails to teach or suggest the combination of the limitations of claim 19 because:
The closest prior art of record, Weng, teaches a system (Fig. 1), comprising:
a [earphone 20] 
a user, and comprises a rechargeable [earphone] 

a case (10) that is configured to interface with the [earphone] 

wherein the [earphone] 

the case comprises a closed volume), wherein the case
comprises a case power source (12) that is configured to recharge the
[earphone] 
a detection circuit (Fig. 1) that is located in part in the [earphone]

external [earphone] 
electrically couple to [two] 
case when the case is interfaced with the [earphone] 
[earphone] 
the detection circuit is configured to detect, using the [earphone]


power source charging configuration, even if one of the [earphone]

power (see references provided in claim 1);
wherein a first set of contacts electrically connects ground potentials of
the case and the [earphone] 
a second set of contacts electrically connects the case power source to

contacts),
a 

source charging configuration (this operation is also
performed by the second set of contacts);
wherein the detection circuit comprises a first voltage divider in the case
(see references provided in claims 8 and 9), 





altered (Dl discloses a single voltage divider, see
references provided in claim 8); and
wherein the [earphone] 
configured to disable predetermined [earphone] 
after the detection circuitry in the [earphone] 
the [earphone] 

provided in claim 6) .
does not make obvious the combination of the above limitations that Weng fails to teach in combination with the rest of the limitations of the claim.
In regard to claim 8, 9, 13, the subject matter therein in combination with the base claim(s) is not taught nor suggested by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687